                               Case 19-10249-BLS                 Doc         Filed 06/11/19           Page 1 of 5
 Fill in this information to identify the case:
 Debtor 1
                 Charles Simmons, III
 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the:       District of Delaware
                                                                       (State)

 Case number           19-10249-BLS

Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses and Charges                                                                           12/16
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in
the debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the
bankruptcy filing that you assert are recoverable against the debtor or against the debtor's principal residence.

Filing this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1

Name of creditor:          Quicken Loans Inc.                                      Court claim no. (if known):             7

Last four digits of any number you use to
identify the debtor's account:                        6326

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?
               No

               Yes. Date of the last notice:


 Part 1:         Itemize Postpetiton Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do
not include any escrow account disbursements or any amounts previously itemized in a notice filed in this case. If
the court has previously approved an amount, indicate that approval in parentheses after the date the amount was
incurred.

    Description                                                         Dates incurred                                             Amount



 1. Late charges                                                                                                     (1)       $
 2. Non-sufficient funds (NSF) fees                                                                                  (2)       $
 3. Attorney Fees                                                       Plan Review 2/21/19, Objection 5/28/19       (3)       $ 650.00
 4. Filing fees and court costs                                                                                      (4)       $
 5. Bankruptcy/Proof of claim fees                                      POC 2/21/19                                  (5)       $ 250.00
 6. Appraisal/Broker's price opinion fees                                                                            (6)       $
 7. Property inspection fees                                                                                         (7)       $
 8. Tax advances (non-escrow)                                                                                        (8)       $
 9. Insurance advances (non-escrow)                                                                                  (9)       $
10. Property preservation expenses. Specify:                                                                        (10)       $
11. Other. Specify:                                                                                                 (11)       $
12. Other. Specify:                                                                                                 (12)       $
13. Other. Specify:                                                                                                 (13)       $
14. Other. Specify:                                                                                                 (14)       $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. §1322(b)(5) and Bankruptcy Rule 3002.1.



Official Form 410S2                        Notice of Postpetition Mortgage Fees, Expenses, and Charges                                 Page 1
                                  Case 19-10249-BLS                     Doc     Filed 06/11/19             Page 2 of 5
 Debtor 1        Charles Simmons, III                                                  Case Number (if known)         19-10249-BLS
                 First Name           Middle Name            Last Name



Part 2:          Sign Here
 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box


       I am the creditor.
       I am the creditor's authorized agent.

 I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
 knowledge, information, and reasonable belief.


           /s/Christina J. Pross                                        Date   June 11, 2009
     Signature



 Print:                  Christina J. Pross                                                     Title Attorney for Creditor
                         First name           Middle Name   Last name



 Company                 Mattleman Weinroth & Miller, P.C.


 Address                 200 Continental, Ste. 100
                         Number                 Street

                         Newark, DE 19713
                         City                   State       Zip Code


 Contact phone           (302) 731-8349         Email:      cpross@mwm-law.com




 Official Form 410S2                       Notice of Postpetition Mortgage Fees, Expenses, and Charges                               Page 2
                         Case 19-10249-BLS        Doc      Filed 06/11/19       Page 3 of 5
  Invoice Date                                                                                     Invoice Number
   05/28/2019                                                                                            8352



Quicken Loans, Inc.
1050 Woodward Avenue
Detroit, MI 48226


RE: Quicken Loans, Inc.
Vs: New Castle County Sewer Department , New Castle County Office of Finance , State of Delaware - Division of
Revenue, Charles Simmons
OURFILE: 2905.99471

BILLING SUMMARY:
                                                       FEES
DATE               FEE DESCRIPTION                                                                        AMOUNT
03/21/2019         Objection to Plan                                                                       $500.00

                                                     TOTALS
DESCRIPTION                                                                                               AMOUNT
Total Fees Since Last Billing                                                                              $500.00
Total Amount Due                                                                                           $500.00
                                   Thank you for the opportunity to be of service.
                         Case 19-10249-BLS          Doc    Filed 06/11/19       Page 4 of 5
  Invoice Date                                                                                     Invoice Number
   02/21/2019                                                                                            7076



Quicken Loans, Inc.
1050 Woodward Avenue
Detroit, MI 48226


RE: Quicken Loans, Inc.
Vs: New Castle County Sewer Department , New Castle County Office of Finance , State of Delaware - Dir. of Revenue
, Charles Simmons
OURFILE: 2905.99471

BILLING SUMMARY:
                                                       FEES
DATE               FEE DESCRIPTION                                                                       AMOUNT
02/20/2019         Proof of Claim and Plan Review                                                         $650.00

                                                     TOTALS
DESCRIPTION                                                                                              AMOUNT
Total Fees Since Last Billing                                                                             $650.00
Total Amount Due                                                                                          $650.00
                                   Thank you for the opportunity to be of service.
              Case 19-10249-BLS            Doc      Filed 06/11/19        Page 5 of 5




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE



IN RE:

CHARLES SIMMONS, III                                CASE NO. 19-10249 BLS

                          Debtors                   CHAPTER 13



           CERTIFICATE OF SERVICE OF NOTICE OF PAYMENT CHANGE

         I, Christina J. Pross, hereby certify that on June 11, 2019, true and correct copies of the

foregoing Notice of Post-Petition Fees and Expenses were served upon the parties listed below in

the manner stated:

BY US MAIL                                          BY US MAIL & ECF
Charles Simmons, III                                Michael B. Joseph
11 E Sussex Place                                   824 Market Street
New Castle, DE 19720                                P.O. Box 1351
Debtors                                             Wilmington DE 19899-1351
                                                    Chapter 13 Trustee
BY US MAIL & ECF
Mark M. Billion                                     BY US MAIL
Billion Law                                         United States Trustee
922 New Road, 2nd Floor                             844 King Street, Room 2207
Wilmington, DE 19805                                Lockbox #35
Attorneys for Debtors                               Wilmington, DE 19899-0035
                                                    U.S. Trustee


                                                   Respectfully submitted,


Dated: June 11, 2019                               /s/ Christina J. Pross
                                                   Mattleman Weinroth & Miller, PC
                                                   200 Continental Drive, Suite 215
                                                   Newark, DE 19713
                                                   (302) 731-8349
                                                   (302) 731-8753 (facsimile)
